UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1164


GLEN ANDREWS, as Grantor over the estate of Glen Andrews,

                     Petitioner - Appellant,

              v.

WELLS FARGO HOME MORTGAGE, Et. Al.,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:19-cv-00338-MOC)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glen Andrews, Appellant Pro Se. B. Chad Ewing, WOMBLE BOND DICKINSON (US)
LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glen Andrews appeals the district court’s order dismissing his motion to confirm an

arbitration award. He also appeals the court’s order denying his motion for reconsideration

and his motion requesting that the district court judge file an oath and affirmation. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Andrews v. Wells Fargo Home Mortg., No. 1:19-cv-

00338-MOC (W.D.N.C. Jan. 3 & 30, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2